                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 TENNESSEE STATE CONFERENCE OF
 THE N.A.A.C.P., et al.,

                 Plaintiffs,                               Civil No. 3:19-cv-365
                                                           Judge Aleta A. Trauger

 v.

 TRE HARGETT, in his official capacity as
 Secretary of State of the State of Tennessee, et
 al.,

                 Defendants.



              [PROPOSED] JOINT INITIAL CASE MANAGEMENT ORDER

        A.      JURISDICTION: Plaintiffs submit that the Court has jurisdiction pursuant to 28

U.S.C. §§ 1331, 1343, and 1357. Defendants contest subject-matter jurisdiction on justiciability

and standing grounds.

        B.      BRIEF THEORIES OF THE PARTIES:

             1. PLAINTIFFS TENNESSEE STATE CONFERENCE OF THE N.A.A.C.P.;
                DEMOCRACY NASHVILLE-DEMOCRATIC COMMUNITIES; THE EQUITY
                ALLIANCE; and THE ANDREW GOODMAN FOUNDATION:

        Plaintiffs allege that the provisions of Tennessee Code Annotated §§ 2-2-142, 2-2-143, and

2-19-145, individually and cumulatively, burden Plaintiffs’ rights to free association and

expression in violation of the First and Fourteenth Amendments, are vague in violation of the

Fourteenth Amendment, violate the Free Speech Clause of the First Amendment, and infringe on

Plaintiffs’ First and Fourteenth Amendment rights in connection with the fundamental right to

vote.

             2. DEFENDANTS TRE HARGETT, in his official capacity as Secretary of State of
                                        1
      Case 3:19-cv-00365 Document 64 Filed 10/31/19 Page 1 of 5 PageID #: 728
                 the State of Tennessee, MARK GOINS, in his official capacity as Coordinator of
                 Elections for the State of Tennessee, HERBERT H. SLATERY III, in his official
                 capacity as Attorney General of the State of Tennessee, the STATE ELECTION
                 COMMISSION, and DONNA BARRETT, JUDY BLACKBURN, GREG
                 DUCKETT, MIKE MCDONALD, JIMMY WALLACE, TOM WHEELER, and
                 KENT YOUNCE, in their official capacities as members of the State Election
                 Commission.

         For the reasons previously submitted to the Court, Defendants deny the justiciability of

 the asserted claims, deny Plaintiffs’ standing to assert the claims presented, and deny that Tenn.

 Code Ann. §§ 2-2-142, 2-2-143, and 2-19-145 violate Plaintiffs’ the First and Fourteenth

 Amendment rights.

       C.      ISSUES RESOLVED: Personal jurisdiction; venue, and to the extent

that the Court has subject matter jurisdiction, the Court’s authority to grant

declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202, in addition to

its authority under the Civil Rights Act and its inherent equitable powers.

        D.      ISSUES STILL IN DISPUTE: Whether the Court has subject matter jurisdiction,

the Plaintiffs have standing, the justiciability of the case, and the constitutionality of the provisions

of the Tennessee Code Annotated §§ 2-2-142, 2-2-143, and 2-19-145 remain in dispute.

INITIAL DISCLOSURES: The parties shall exchange initial disclosures pursuant to FED. R. CIV.

P. 26(a)(1) on or before November 18, 2019.

         E.      DISCOVERY: The parties shall complete all written discovery and depose all fact

 witnesses on or before April 20, 2020. Discovery is not stayed during dispositive motions, unless

 ordered by the Court. Absent leave of Court or agreement of the parties, all written discovery

 requests (excluding Requests for Admission) shall be served no later than March 1, 2020. Local

 Rule 33.01(b) is expanded to allow 40 interrogatories, including subparts. No motions concerning

 discovery are to be filed until after the parties have conferred in good faith and, unable to resolve

 their differences, have scheduled and participated in a conference telephone call with Judge

                                       2
     Case 3:19-cv-00365 Document 64 Filed 10/31/19 Page 2 of 5 PageID #: 729
Trauger.

       F.      MOTIONS TO AMEND: The parties shall file all Motions to Amend the

complaints on or before December 4, 2019.

       G.      DISCLOSURE OF EXPERTS: The plaintiff shall identify and disclose all expert

witnesses and expert reports on or before June 4, 2020. The defendant shall identify and disclose

all expert witnesses and reports on or before June 25, 2020. Plaintiffs shall file all rebuttal expert

reports on or before July 16, 2020.

       H.      DEPOSITIONS OF EXPERT WITNESSES: The parties shall depose all expert

witnesses on or before August 17, 2020.

       I.      JOINT MEDIATION REPORT: If necessary, the parties shall file a joint mediation

report on or before November 6, 2020.

       J.      DISPOSITIVE MOTIONS: The parties shall file all dispositive motions on or

before September 22, 2020. Responses to dispositive motions shall be filed within twenty-one (21)

days after the filing of the motion. Optional replies may be filed within ten (10) days after the

filing of the response. Opening briefs shall not exceed 40 pages. Reply briefs shall not exceed 20

pages. No motion for partial summary judgment shall be filed except upon leave of Court. Any

party wishing to file such a motion shall first file a separate motion that gives the justification for

filing a partial summary judgment motion in terms of overall economy of time and expense for the

parties, counsel and the Court.

       K.      ELECTRONIC DISCOVERY. The parties have exchanged a proposed protocol

for electronic discovery, which currently is under review by IT support personnel. The parties

anticipate that they will reach an agreement regarding electronic discovery after further

consultation with such personnel. Therefore, the default standard contained in Administrative

Order No. 174-1 need not apply to this case.

                                      3
    Case 3:19-cv-00365 Document 64 Filed 10/31/19 Page 3 of 5 PageID #: 730
          L.    ESTIMATED TRIAL TIME: The parties expect the trial to last approximately

7 days.

          It is so ORDERED.




                                                        ALETA A. TRAUGER
                                                         U.S. District Judge


APPROVED FOR ENTRY:




/s/ Ezra D. Rosenberg
Attorney for Plaintiffs Tennessee State Conference of the N.A.A.C.P., Democracy Nashville-
Democratic Communities, The Equity Alliance, and the Andrew Goodman Foundation


/s/ Alexander S. Rieger
Attorney for Defendants




                                      4
    Case 3:19-cv-00365 Document 64 Filed 10/31/19 Page 4 of 5 PageID #: 731
                                   CERTIFICATE OF SERVICE

       The undersigned herby certifies that a true and correct copy of the foregoing [Proposed] Joint

Initial Case Management Order with the corrected heading has been served on October 31, 2019 (with

the original (Doc. 63) being filed on October 30, 2019) via the Court’s CM/ECF electronic case filing

system to:


       ALEXANDER S. RIEGER
       Tennessee Attorney General’s Office
       Assistant Attorney General
       Public Interest Division
       War Memorial Building, 3rd Floor
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       alex.rieger@ag.tn.gov

       KELLEY L. GROOVER
       Tennessee Attorney General’s Office
       Assistant Attorney General
       Public Interest Division
       War Memorial Building, 3rd Floor
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       kelley.groover@ag.tn.gov

       JANET M. KLEINFELTER (13889)
       Deputy Attorney General
       Public Interest Division
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-7403
       Janet.Kleinfelter@ag.tn.gov



        Counsel for Defendants




                                                                      /s/ Pooja Chaudhuri
                                                                        Pooja Chaudhuri


                                       5
     Case 3:19-cv-00365 Document 64 Filed 10/31/19 Page 5 of 5 PageID #: 732
